Citation Nr: 1541108	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to September 1979, February 1982 to October 1985, and from November 2007 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the veteran's claim of entitlement to service connection for obstructive sleep apnea.  In his substantive appeal, the Veteran initially requested a  hearing, however, he withdrew that request in an April 2014 statement.  As such, the issue is now properly before the Board.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran's currently diagnosed obstructive sleep apnea is related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his obstructive sleep apnea is related to service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Furthermore, in light of the favorable decision below, the Board finds that any error in complying with VCAA would be harmless.

The Veteran seeks service connection for obstructive sleep apnea.  Specifically, the Veteran alleges that this condition developed during his most recent period of service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for obstructive sleep apnea.  In this regard, the Board recognizes that the evidence shows that the Veteran has a current diagnosis of sleep apnea.  While this diagnosis did not occur until August 2010, a little less than two years after the Veteran's separation from service, the Board finds credible the Veteran's statements indicating the symptomatology he experienced in service, and as well the May 2012 statement from the Veteran's wife, and June 2012 from a fellow Veteran, who both indicated that they personally observed the Veteran having restless sleep, and temporarily stopping breathing, both during, and shortly after, his return from his last period of service.  The Board finds that the Veteran, his wife, and his service mate are competent to testify to these observations.  The Board has considered the negative VA medical opinion of record.  However, that opinions rests primarily on the absence of documented symptoms in service, many of which are the very symptoms reported in the lay statements of record.  Therefore, although the Veteran was not diagnosed with obstructive sleep apnea until 2010, the Board finds the evidence of record sufficient to show that the Veteran had this symptomatology in, and shortly after service.  As such, the Board finds the evidence at least in equipoise as to the question of whether the Veteran developed sleep apnea in service, and the Veteran should be awarded the benefit of the doubt.  Service connection is therefore granted for obstructive sleep apnea.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


